Dear Ms. Jung:
In response to your questions regarding our recent opinion on foreign birth registrants, we are writing to respond to the application of Opinion No. 2000-48 to mail-in registrations.
I reviewed the FEC Guide to Implementing the NVRA, which discusses the administration of a mail registration program.  The guide discusses three important aspects of administering a mail registration program, as follows:
• Accountability of mail registration forms,
• Appropriate postal markings and indicia used on the front of the mail registration document, and
• Distinction between a verification mailing and an acknowledgment notice.
With regard to the verification mailing, the guide refers to this procedure as one in which a state routinely sends out a verification mailing to each applicant in order to confirm the applicant's address before adding the applicant to the voter registration list.  The guide states that the NVRA neither requires nor prohibits a verification mailing before adding an applicant's name to the voter registry.  It further states, "Indeed, such a verification mailing would seem to fall into the category of making `determinations as to the applicant's eligibility, such as citizenship, as are made under current law and practice' and would appear permissible [Hse.Rpt., Section 5, Page 8]."  FEC Guide to Implementing the NVRA, Chapter 3, page 8 (1/1/94).
In Attorney General Opinion No. 2000-48, we concluded:
  [w]hen a person appears at a driver's license office and chooses to register to vote and his application is submitted to the registrar's office with information that the applicant is of foreign birth, it is our opinion that the registrar has reason to believe that the information on the application is insufficient, since neither DMV nor section 114 requires proof of citizenship [even for the individual born in a foreign country to U.S. citizens].  At that point, the registrar is mandated to mail a notice to the applicant to provide the information required by R.S. 18:105 or he will not be registered.  Upon reasonable and sufficient proof of the applicant's identity, age and residency [which includes citizenship], the registrar may register the applicant to vote.
This opinion is applicable to mail-in registrations of foreign birth applicants as well, and is consistent with the FEC's guide as to verification mailings.  Therefore, in response to your question as to whether the registrar can require proof of citizenship when he receives a voter registration card from a person of foreign birth, our opinion is yes.  Requesting proof of citizenship acts as a verification, which is not prohibited by the NVRA and is consistent with state law.
If we can be of further assistance, please advise.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _______________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;cwr
Cc:  Hon. Suzanne Haik Terrell